UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6644



MICHAEL BRADLEY,

                                                Petitioner - Appellant,

          versus


WILLIAM ANDERSON, Warden; MICHAEL EASLEY,

                                               Respondents - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-00-265-1-02-MU)


Submitted:   August 24, 2001                 Decided:   October 10, 2001


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Bradley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Bradley appeals the district court’s order granting in

part and denying in part his motion to proceed on appeal in forma

pauperis in Bradley v. Anderson, No. 00-7770 (pending), ordering

him to remit a $50 partial filing fee within thirty days.    He also

appeals the district court’s order denying his motion for recon-

sideration of the imposition of a partial filing fee.        We have

reviewed the record and the district court’s opinions and find no

reversible error.     Accordingly, we deny a certificate of appeal-

ability, deny leave to proceed in forma pauperis in the present

appeal, and dismiss this appeal on the reasoning of the district

court.   See Bradley v. Anderson, No. CA-00-265-1-02-MU (W.D.N.C.

Jan. 17, 2001; Mar. 8, 2001).         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




                                  2